Citation Nr: 0929818	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  02-10 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Judy J. Donegan, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968, to include service in the Republic of 
Vietnam.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2002 rating decision 
issued in February 2002, in which the RO, in pertinent part, 
denied reopening a previously denied claim for entitlement to 
service connection for PTSD.

In a May 2004 decision, the Board reopened the Veteran's 
previously denied claim for service connection for PTSD and 
remanded it to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional development.  

In an April 2008 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

By a December 2008 Order, the Court granted a Joint Motion 
for Remand (joint motion) filed by counsel for both parties, 
vacating the Board's April 2008 decision and remanding the 
matter on appeal to the Board for action consistent with the 
joint motion.  The appeal is now before the Board for further 
appellate consideration.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  In light of this holding, 
and the fact that the Veteran has been diagnosed with various 
psychiatric disorders, the issue on the title page has been 
recharacterized and the appeal is again remanded to the RO 
for additional development.  VA will notify the Veteran if 
further action, on his part, is required.

As a final preliminary matter, the Board points out that, at 
the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the Veteran was represented by a 
veteran's service organization, the Disabled American 
Veterans.  However, in a VA Form 21-22a signed by the Veteran 
in December 2008, he appointed the attorney listed on the 
title page to represent him before the VA.  The Board 
recognizes the change in representation.


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations, the 
Board must remand back to RO for further development.

In compliance with the remand portion of the Board's May 2004 
decision, the Veteran's Social Security Administration (SSA) 
records were obtained and associated with the record.  The 
Tiger Team also prepared a summary of unverified stressors 
and forwarded a request to the U.S. Army & Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)) to verify 
the stressors claimed by the Veteran.  The CURR did verify 
that the Veteran was attached to a unit that had a graves 
registration section and worked at a mortuary in Cam Rahn 
Bay.  However, the CURR's response did not address whether, 
while assigned to the 221st Supply Unit, the Veteran was: (1) 
subjected to a firefight in June or July 1967, when a soldier 
died 50 feet from his tent; (2) witnessed the Viet Cong blow 
up the ammo dump at Chu Lai Air Strip in September 1967, or 
(3) subjected to daily firefights and witnessed another 
soldier killed in an accident with a misfired flare in 
November 1967.  This should be remedied on remand.  
Thereafter, the RO should compile a list of verified 
stressors, to include graves registration and mortuary duties 
in Cam Rahn Bay.

In the joint motion, the parties agreed that the October 2006 
VA examiner failed to give the requested medical opinion as 
to whether any diagnosed psychiatric disorder was related to 
or aggravated by service and thus the examination was 
inadequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Therefore, the Veteran should be scheduled for another VA 
psychiatric examination to determine if the he currently 
suffers from a psychiatric disability, to include PTSD, based 
on a verified stressor(s) and whether any diagnosed 
psychiatric disorder, is related to service or, if 
preexisting service, was aggravated thereby.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Further, to ensure that all due process requirements are met, 
the Veteran should be given another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO should ensure that its notice to the Veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate (not previously provided with 
regard to his claim).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2008).  

In this regard, the Board points out that the record contains 
VA treatment records from the North Texas VA Health Care 
System up until October 20, 1997, and from July 9, 1999 
through April 22, 2003.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to 
scheduling the Veteran for an examination, any outstanding VA 
treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran for any psychiatric disorder 
between October 20, 1997 and July 9, 1999 
and since April 22, 2003 from the North 
Texas VA Health Care System.  All records 
and/or responses received should be 
associated with the claims file. 

2.  Send to the Veteran and his attorney 
a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to his claim for service connection for a 
psychiatric disorder that is not 
currently of record.  Ensure that the 
letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  Also, explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
requesting that an attempt be made to 
independently verify the Veteran's 
claimed stressors of: (1) being subjected 
to a firefight in June or July 1967, when 
a soldier died 5 feet from his tent; (2) 
witnessing the Viet Cong blow up the ammo 
dump at the Chu Lai Air Strip in 
September 1967, or (3) being subjected to 
daily firefights and witnessing another 
soldier killed in an accident with a 
misfired flare in November 1967.  The 
Veteran maintains that these stressors 
took place while assigned to the 221st 
Supply Unit in Vietnam from May 26, 1967 
to December 20, 1967.  All records and/or 
responses received should be associated 
with the claims file.  Thereafter, 
compile a list of verified stressors, to 
include graves registration and mortuary 
duties in Cam Rahn Bay (already verified 
in June 2005).

5.  After all records and/or responses 
received are associated with the claims 
file, or a reasonable time period for the 
Veteran's response has expired, arrange 
for him to undergo a VA psychiatric 
examination in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s) which may 
be present, to include PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies should be conducted.

The examiner should provide a diagnosis 
for any psychiatric disorder found on 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder, to include PTSD if diagnosed, 
is related to any incident of the 
Veteran's active duty service or, if 
preexisting service, was aggravated 
thereby.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the identified stressor(s) found 
to be established by the record which is 
sufficient to produce the Veteran's PTSD.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his attorney should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




